NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas              956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                          June 11, 2015

      Hon. G. Brian Garrison                      Hon. Taylor Horton
      Assistant District Attorney                 Assistant Public Defender
      133 N. Riverfront Blvd., LB 19              Frank Crowley Courts Building
      Dallas, TX 75207-4399                       133 N. Riverfront Blvd., LB2
      * DELIVERED VIA E-MAIL *                    Dallas, TX 75207-4399
                                                  * DELIVERED VIA E-MAIL *
      Hon. Katherine A. Drew
      Assistant Public Defender                   Hon. Craig Watkins
      Frank Crowley Courts Building               District Attorney
      133 N. Riverfront Blvd., LB 2               Frank Crowley Courts Bldg.
      Dallas, TX 75207-4399                       133 N. Riverfront Blvd.., LB 19
      * DELIVERED VIA E-MAIL *                    Dallas, TX 75207
                                                  * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00383-CR
      Tr.Ct.No. F12-51946-V
      Style:    STEVEN BREED v. THE STATE OF TEXAS



             Enclosed please find the opinion and judgment issued by the Court on this date.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: 292nd District Court
           Hon. Gary Fitzsimmons, Dallas County District Clerk